Citation Nr: 1746764	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from June 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2010.  A transcript of that hearing is of record. 


REMAND

In a November 2016 remand, the Board noted that, in both a December 2010 VA medical examination report and a January 2013 VA medical opinion, a VA examiner opined that the Veteran's left knee disability was less likely than not related to service.  In explaining that opinion, the examiner stated that there was no evidence in the service medical records of any knee problems.  As the Veteran had presented lay evidence indicating that he had incurred an in-service knee injury followed by intermittent knee disability symptomatology, the Board indicated that the VA examiner's opinion, based solely on the lack of notations in the service medical records, lacked probative value.  The Board remanded the Veteran's claim for the scheduling of a VA examination to determine the etiology of the claimed left knee disability. 

The record indicates that a February 2017 VA medical examination was scheduled, but the Veteran did not attend the scheduled examination.  However, the record does not contain any indication that the Veteran was advised of the date or place of the examination.  Moreover, the record indicates that the Veteran, having been given notice, attended a VA medical examination of the low back in April 2017.  As the record still lacks a probative medical opinion concerning the Veteran's left knee disability, a remand is necessary to again schedule the Veteran for a VA medical examination to determine the etiology of that disability.  If the Veteran does not attend the scheduled hearing, after being duly notified of the examination, a VA medical opinion based on a review of the records, without an examination, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's left knee disability.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records. 

2.  Then, schedule the Veteran for a VA orthopedic examination with a VA physician who has not previously examined the Veteran to determine the etiology of the claimed left knee disability.  The Veteran should be notified of the place, date, and time of the examination in a written letter, and the notification letter should be included in the claims file.  The examiner must review the record and should note that review in the report.  If the Veteran does not appear for the scheduled examination, the examiner is requested to offer the opinions requested after a review of the record.  In writing the opinions, the examiner should note both the medical evidence and the Veteran's lay statements regarding his disability.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed left knee disability is related to active service or any incident of active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed left knee disability was caused by a service-connected back disability?  

(c)  Is it at least as likely as not (50 percent or greater probability) that a left knee disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected back disability?  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

